UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4035



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLOS J. SANTOS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. David A. Faber, District
Judge. (2:03-cr-00194-2)


Submitted:   August 27, 2007             Decided:    September 4, 2007


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacqueline A. Hallinan, HALLINAN LAW OFFICES, PLLC, Charleston,
West Virginia, for Appellant. Susan Marie Arnold, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlos J. Santos appeals the eighty-seven month sentence

imposed on resentencing for aggravated bank robbery, 18 U.S.C.

§ 2113(a), (d) (2000).         See United States v. Savoca, Nos. 04-4886,

04-4890, 2005 WL 3076933 (4th Cir. Nov. 17, 2005) (unpublished),

cert. denied, 546 U.S. 1203 (2006).                   On appeal, Santos’ counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting that there are no meritorious issues on appeal,

but asking this court to review the district court’s calculation of

the Guidelines range, the court’s refusal to depart downward from

the Guidelines range, and the reasonableness of the sentence.

Santos      was   notified     of       the    opportunity      to   file   a   pro   se

supplemental brief, but has failed to do so.                    Because our review of

the record discloses no reversible error, we affirm.

              After United States v. Booker, 543 U.S. 220 (2005), a

district court is no longer bound by the range prescribed by the

Sentencing Guidelines. United States v. Hughes, 401 F.3d 540, 546-

47   (4th    Cir.   2005).          A   court     must    initially    calculate      the

appropriate       Guidelines    range,          making    any   appropriate     factual

findings.     United States v. Davenport, 445 F.3d 366, 370 (4th Cir.

2006).   The court then considers the resulting advisory Guidelines

range in conjunction with the factors set forth in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007), and determines an appropriate

sentence.     Davenport, 445 F.3d at 370.                If a district court imposes


                                              - 2 -
a sentence outside the Guidelines range, the court must state its

reasons for doing so.     Hughes, 401 F.3d at 546.     This court will

affirm a post-Booker sentence if it is within the statutorily

prescribed range and is reasonable.        Hughes, 401 F.3d at 546-47.

A   sentence   within   the   proper   advisory   Guidelines   range   is

presumptively reasonable.      United States v. Green, 436 F.3d 449,

457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006); see Rita v.

United States, 127 S. Ct. 2456 (2007).

           At the re-sentencing hearing, the district court imposed

an obstruction of justice enhancement pursuant to U.S. Sentencing

Guidelines Manual (“USSG”) § 3C1.2 (2003).*           According to the

presentence report, Santos and his co-defendant were engaged in a

high-speed chase following the robbery, during which they struck

fourteen vehicles in an attempt to cause an accident and block off

the police pursuit.      Santos did not object to these facts as

detailed in the presentence report, nor has he contended that there

was an insufficient factual basis to support the enhancement.

Further, the court relied on evidence elicited at Santos’ trial

regarding the high-speed car chase.       Accordingly, we find that the

district court did not err in determining that the two-level

enhancement was supported by a preponderance of the evidence.



      *
      Pursuant to USSG § 3C1.2, a two-level enhancement is imposed
if “the defendant recklessly created a substantial risk of death or
serious bodily injury to another person in the course of fleeing
from a law enforcement officer.”

                                  - 3 -
          As to whether the district court erred in refusing to

depart below the Sentencing Guidelines range, the court did not

mistakenly believe it lacked jurisdiction to depart; therefore, its

decision not to depart is not subject to appellate review.     See

United States v. Quinn, 359 F.3d 666, 682 (4th Cir. 2004) (citing

United States v. Bayerle, 898 F.2d 28, 30-31 (4th Cir. 1990)); see

also United States v. Cooper, 437 F.3d 324, 333 (3d Cir. 2006)

(collecting cases adopting this rule following United States v.

Booker, 543 U.S. 220 (2005)).        Moreover, in imposing Santos’

sentence, the district court appropriately treated the Guidelines

as advisory, considered the relevant factors under 18 U.S.C.A.

§ 3553(a), and sentenced Santos at the low end of the properly

calculated Guidelines range. We discern no reason to conclude that

the district court’s decision to impose a sentence within the

Guidelines range was unreasonable.

          In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.      We therefore

affirm Santos’ sentence.   This court requires counsel inform her

client, in writing, of his right to petition the Supreme Court of

the United States for further review.   If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral


                              - 4 -
argument because the   facts   and   legal   contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              AFFIRMED




                                 - 5 -